Title: Verses from Benjamin Franklin (the Elder), 1713
From: Franklin, Benjamin, Sr.
To: 

To My Name 1713.

Tis time for me to Throw Asside my pen
When Hanging-sleeves Read, Write, and Rhime Like Men.
This Forward Spring Foretells a plentious crop,
For if the bud bear Graine what will the Top?
If plenty in the verdant blade Appear,
What may we not soon hope for in the Ear?
When Flow’rs are Beautifull before they’r Blown,
What Rarities will afterward be shown?
If Tree’s Good fruit unoculated bear,
You May be sure ’Twill afterward be Rare.
If fruits are Sweet before th’ave time to Yellow,
How Luscious will they be when they are Mellow!
If first years Shoots such Noble clusters send,
What Laden boughs, Engedi like, May We Expect I’th End?
Goe on, My Name, and be progressive still,
Till thou Excell Great Cocker with thy Quill;

Soe Imitate and’s Excellence Reherse
Till thou Excell His cyphers, Writing, Verse.
And show us here that your young Western clime
Out Does all Down unto our present Time;
With choycer Measures put his poesie Down,
And I will vote for thee the Lawrell Crown.

